PER CURIAM:
This is a personal injury case. The district court granted defendant summary judgment on the ground that defendant was plaintiffs statutory employer and entitled to immunity from suit pursuant to Florida’s Workers’ Compensation Act. Plaintiff appeals, contending that the “intentional tort” exception to such immunity applies and that material issues of fact remain to be litigated regarding that exception. We disagree, and therefore affirm. The intentional tort exception does not apply for the reasons stated in the district court’s December 15, 2008, 2008 WL 5235133, order granting appellee summary judgment.
AFFIRMED.